Citation Nr: 0529247	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  99-13 619A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
veteran's right knee meniscectomy residuals, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to an increased disability evaluation for the 
veteran's left knee chondromalacia patella, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 



INTRODUCTION

The veteran had active service from October 1981 to October 
1987.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Lincoln, Nebraska, Regional Office which denied increased 
disability evaluations for the veteran's right knee 
meniscectomy residuals and left knee chondromalacia patella.  
In April 2001, the Board remanded the veteran's claims to the 
Lincoln, Nebraska, Regional Office for additional action.  

In August 2001, the veteran informed the Department of 
Veterans Affairs (VA) that he had moved to Missouri.  The 
veteran's claims files were subsequently transferred to the 
St. Louis. Missouri, Regional Office (RO).  In October 2001, 
June 2003, and May 2004, the Board remanded the veteran's 
claims to the RO for additional action.   

For the reasons and bases set forth below, a separate 10 
percent evaluation for the veteran's right knee meniscectomy 
residuals under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2005) is GRANTED and both an evaluation 
in excess of 10 percent for the veteran's right knee 
meniscectomy residuals under the provisions of 38 C.F.R. 
§ 4.71a Diagnostic Code 5257 (2005) and an increased 
evaluation for his left knee chondromalacia patella are 
DENIED.  

In March 2001, the veteran submitted both an application to 
reopen his claim of entitlement to service connection for a 
chronic left hip disorder and claims of entitlement to 
service connection for a chronic left ankle disorder and 
effective dates prior to October 13, 1987, for the award of 
service connection for both his right knee meniscectomy 
residuals and left knee chondromalacia patella.  It appears 
that the RO has not had an opportunity to act upon the 
veteran's application and claims.  Absent an adjudication, a 
notice of disagreement, a statement of the case, and a 
substantive appeal, the Board does not have jurisdiction over 
the issues.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993); Black v. Brown, 10 Vet. App. 
279, 284 (1997); Shockley v. West, 11 Vet. App. 208 (1998).  
Jurisdiction does matter and it is not "harmless" when VA 
fails to consider threshold jurisdictional issues during the 
claim adjudication process.  Furthermore, this Veterans Law 
Judge cannot have jurisdiction of the issues.  38 C.F.R. 
§ 19.13 (2005).  The United States Court of Appeals for 
Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  

Bernard v. Brown, 4 Vet. App. 384, 390 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issues are referred to the 
RO for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2005).  


FINDINGS OF FACT

1.  The veteran's right knee meniscectomy residuals have been 
shown to be productive of no more than a range of motion of 0 
to 130 degrees with significant patellofemoral pain and 
crepitus; well-healed arthroscopic scars; and no joint 
instability or recurrent subluxation.  
2.  The veteran's left knee chondromalacia patella has been 
shown to be productive of no more than a range of motion of 0 
to 130 degrees with significant patellofemoral pain and 
crepitus; diffuse joint line tenderness; and no joint 
instability.  


CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent evaluation under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5260 for 
the veteran's right knee meniscectomy residuals have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.10, 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5260 (2005).  

2.  The criteria for a separate evaluation in excess of 10 
percent for the veteran's right knee meniscectomy residuals 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2005) have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 
4.71a, Diagnostic Code 5257 (2005).  

3.  The criteria for an increased evaluation for the 
veteran's left knee chondromalacia have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a), 4.10, 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5260, 5261 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a Veterans Claims Assistance 
Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In 
November 2001, June 2003, and May 2004, the veteran was 
provided with VCAA notices which informed him of the evidence 
needed to support his claims; what evidence had been 
received; what actions he needed to undertake; and how VA 
would assist him in developing his claims.  He was also 
advised to submit information describing additional evidence 
or the evidence itself to the RO.  Thus, he was implicitly 
asked to submit any evidence in his possession that pertains 
to the claims, in accordance with 38 C.F.R. § 3.159(b) 
(2005).  

The veteran has been afforded multiple VA examinations for 
compensation purposes.  The examination reports are of 
record.  The veteran was scheduled for multiple hearings 
before VA hearing officers and Veterans Law Judges.  The 
veteran cancelled the scheduled hearings.  There remains no 
issue as to the substantial completeness of the veteran's 
claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2005).  Any duty imposed 
on VA, including the duty to assist and to provide 
notification, has been met.  The Board finds that VA has 
satisfied its duty to notify and the duty to assist pursuant 
to the VCAA.  See 38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. §§ 3.159(b), 20.1102 (2005); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Therefore, the Board concludes that appellate review of the 
veteran's claims for compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) would not constitute prejudicial 
error.  


II.  Historical Review

The veteran's service medical records indicate that he 
sustained a right knee medial meniscus tear and subsequently 
underwent a right knee meniscectomy.  He was seen on several 
occasions for bilateral knee pain and was diagnosed with 
bilateral chondromalacia.  

The report of an October 1988 VA examination for compensation 
purposes states that the veteran exhibited "good" ranges of 
motion of the knees with chondromalacia and no joint 
instability.  The veteran was diagnosed with right knee 
medial meniscectomy residuals and bilateral chondromalacia.  
In December 1988, VA established service connection for right 
knee meniscectomy residuals and assigned a noncompensable 
evaluation for that disability under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5257.   In June 1989, VA 
established service connection for left knee chondromalacia 
patella and assigned a noncompensable evaluation for that 
disability under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

The report of a November 1995 VA examination for compensation 
purposes conveys that the veteran exhibited a bilateral knee 
range of motion of minus 3-5  to 130 degrees with "quite 
symptomatic crepitance" and no joint instability.  In March 
1996, VA assigned a 10 percent evaluation for the veteran's 
left knee chondromalacia patella under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5262.  In March 1997, VA 
increased the evaluation for the veteran's right knee 
meniscectomy residuals from noncompensable to 10 percent 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  


III.  Increased Evaluations

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
disability evaluation.  A 20 percent evaluation requires 
moderate impairment.  A 30 percent evaluation requires severe 
impairment. 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005).  

Limitation of flexion of either leg to 60 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that flexion be limited to 45 degrees.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires limitation to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2005).  Limitation of 
extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees.  A 50 percent evaluation requires 
that extension be limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2005).  The average normal range of 
motion of the knees is from 0 to 140 degrees.  38 C.F.R. 
§ 4.71 (2005).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion of the specific 
joint or joints involved.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by the limitation of motion.  These 10 percent 
evaluations are combined and not added.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2005).  

Malunion of the tibia and fibula of either lower extremity 
warrants a 10 percent evaluation when the disability results 
in slight knee or ankle disability.  A 20 percent evaluation 
requires that the malunion produce moderate knee or ankle 
disability.  A 30 percent evaluation requires marked knee or 
ankle disability.  Nonunion of the tibia and fibula of either 
lower extremity warrants a 40 percent evaluation is there is 
loose motion requiring the use of a brace.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (2005).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  38 C.F.R. § 4.14 (2005).  

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
In a July 1, 1997 precedent opinion, the General Counsel of 
VA observed that 38 C.F.R. § 4.71a, Diagnostic Code 5257 
provides for evaluation of instability of the knee without 
reference to limitation of motion and held that a claimant 
who had both arthritis and instability of the knee may be 
rated separately under 38 C.F.R. § 4.71a, Diagnostic Codes 
5003 and 5257.  The opinion clarified that the provisions of 
38 C.F.R. § 4.14 prohibit the "evaluation of the same 
disability under various diagnoses."  VAOPGPREC 23-97.  

Given the clarification provided in VAOPGPREC 23-97, the 
Board observes that a veteran with knee instability and 
limitation of motion may be separately evaluated under 38 
C.F.R. § 4.71a, Diagnostic Codes 5257, 5260, 5261 (2005).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2005).  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2005).  

A March 1998 VA treatment record relates that the veteran 
complained of occasional right knee giving way and locking.  
He exhibited joint line tenderness.  

A December 1998 VA treatment record states that the veteran 
complained of bilateral knee pain.  Treating VA medical 
personnel observed that the veteran exhibited a "good" 
range of motion of the lower extremities without pain and 
medial knee tenderness on palpation.  An impression of 
osteoarthritis was advanced.  

At a January 1999 VA examination for compensation purposes, 
the veteran complained of chronic diffuse bilateral knee 
pain, locking, and giving way.  His knee pain was exacerbated 
by prolonged walking, climbing stairs, and sitting.  The 
veteran clarified that he was not limited in the distances 
which he could walk.  The examiner observed that the veteran 
walked with a mild antalgic gait on the left.  On examination 
of the knees, the veteran exhibited a bilateral range of 
motion of 0 to 130 degrees with patellofemoral pain and 
crepitance; mild right lateral joint line tenderness; left 
medial joint line tenderness to palpation; and no joint 
instability.  Contemporaneous X-ray studies of the knees 
revealed no abnormalities.  An impression of "bilateral knee 
pain with diagnosis of chondromalacia patellae which is 
consistent with his symptoms as well as past knee 
arthroscopy" was advanced.  

In a March 2001 written statement, the veteran indicated that 
his service-connected knee disabilities impaired his ability 
to perform his daily and vocational activities.  He was 
unable to take many forms of analgesic medications for his 
bilateral knee pain due to a nonservice-connected disability.  
The veteran believed that a combined 40 percent evaluation 
was warranted for his knee disabilities.  

At a July 2002 VA examination for compensation purposes, the 
veteran complained of progressive chronic bilateral knee 
pain, weakness, stiffness, lack of endurance, and occasional 
swelling and locking.  He denied experiencing either joint 
instability or giving way.  The VA physician observed that 
the veteran had a normal gait and did not use "an assisted 
device."  On examination of the knees, the veteran exhibited 
a bilateral range of motion of the knees of 0 to 130 degrees 
with pain beyond 100 degrees; mild right medial and lateral 
joint line tenderness to palpation; and no joint instability.  
Contemporaneous X-ray studies of the knees revealed findings 
consistent with mild right knee degenerative changes and 
suspected left knee suprapatellar joint effusion.  
Impressions of right medial meniscus tear and meniscectomy 
residuals and chronic bilateral knee sprain/strain residuals 
were advanced.  

In a March 2003 written statement, the accredited 
representative conveyed that the veteran had been diagnosed 
with an arthritic disorder of the knees.  He advanced that 
separate compensable evaluations were for assignment under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

At a June 2004 VA examination for compensation purposes, the 
veteran complained of chronic bilateral knee pain, 
tenderness, and popping.  On examination, the veteran 
exhibited a bilateral range of motion of 0 to 130 degrees 
with a "significant amount" of crepitus; diffuse right knee 
tenderness on palpation; diffuse left knee pain with joint 
motion and on palpation; and no joint instability.  
Contemporaneous X-ray studies of the knees revealed no 
abnormalities.  The veteran was diagnosed with right knee 
medical meniscectomy residuals with chondromalacia and left 
knee chondromalacia.  The VA physician commented that "there 
is minimal limitation of motion during physical examination 
secondary to pain."  

A.  Right Knee

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran's post-operative right knee disability has been shown 
to be manifested by well-healed and essentially asymptomatic 
post-operative scars; a range of motion of 0 to 130 degrees 
with patellofemoral pain and crepitus; joint line tenderness; 
and no objective evidence of joint instability or 
subluxation.  A 10 percent evaluation is currently in effect 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2005).  

While the veteran reported to treating VA medical personnel 
that his right knee occasionally gave way and/or locked, 
repeated VA orthopedic evaluations failed to identify 
objective evidence of either joint instability or recurrent 
subluxation.  In the absence of such findings, a compensable 
evaluation is not for assignment under Diagnostic Code 5257.  
Given that the assignment of the current 10 percent 
evaluation under Diagnostic Code 5257 is favorable to the 
veteran, the Board may not alter the prior rating action.  
However, the Board is not free to compound the error.  
Therefore, the Board finds that an evaluation in excess of 10 
percent under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 may not be assigned.  

The veteran has exhibited right knee limitation of flexion 
due to pain and crepitus and no definitive radiological 
evidence of a chronic arthritic disorder.  The veteran's 
right knee functional impairment merits assignment of at 
least the minimum compensable evaluation for knee limitation 
of motion.  38 C.F.R. § 4.59 (2005).  In the absence of 
actual or functional right knee limitation of flexion to 30 
degrees or tibial or fibular malunion, the Board finds that a 
separate 10 percent evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 and no more is warranted for the 
veteran's right knee meniscectomy residuals.  

The Board observes that the accredited representative has 
advanced that a separate compensable evaluation is warranted 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2005).  The veteran has been found to exhibit no right 
knee arthritic changes on repeated X-ray studies.  
Notwithstanding this fact, a separate compensable evaluation 
under Diagnostic Code 5003 may not be assigned as it would be 
based on the veteran's right knee limitation of motion and 
thus constitute the evaluation of the same symptomatology 
upon which the veteran was awarded a separate 10 percent 
evaluation under 38 C.F.R. §§ 4.59, 4.71a Diagnostic Code 
5260 (2005).  38 C.F.R. § 4.14 (2005).  

B.  Left Knee

The veteran's left knee chondromalacia patella has been shown 
to be manifested by a range of motion of 0 to 130 degrees 
with patellofemoral pain and crepitus; no evidence of an 
arthritic disorder on repeated X-ray studies; and neither 
joint instability nor recurrent subluxation.  The veteran's 
chronic left knee disability picture clearly merits a 10 
percent evaluation under the provisions of 38 C.F.R. §§ 4.59, 
4.71a Diagnostic Code 5260 (2005).  In the absence of either 
actual or functional limitation of flexion to 30 degrees, 
limitation of extension, or tibial or fibular malunion, the 
Board finds that an evaluation in excess of 10 percent is not 
warranted.  

While VA assigned a 10 percent evaluation under the 
provisions of Diagnostic Code 5262, it appears to have been 
based solely upon the veteran's left knee functional 
limitation of motion.  Therefore, separate compensable 
evaluations under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5260, 5261 (2005) may not be assigned as such action would be 
contrary to the provisions of 38 C.F.R. § 4.14 (2005).  In 
the absence of either left knee instability or recurrent 
subluxation, a separate evaluation under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2005) is not for 
assignment.  


ORDER

A separate 10 percent evaluation for the veteran's right knee 
meniscectomy residuals under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2005) is GRANTED subject to 
the laws and regulations governing the award of monetary 
benefits,  

An evaluation in excess of 10 percent for the veteran's right 
knee meniscectomy residuals under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2005) is DENIED.  

An increased evaluation for the veteran's left knee 
chondromalacia is DENIED.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


